Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered March 26, 1996, convicting defendant, after a nonjury trial, of murder in the second degree and attempted murder in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 22 years to life and 8 to 16 years, respectively, and order, same court and Justice, entered on or about September 9, 1996, which denied defendant’s motion to vacate the judgment pursuant to CPL 440.10, unanimously affirmed.
The trial court properly denied defendant’s motion to vacate his conviction on the ground of newly discovered evidence, since the new evidence did not create the probability of a more favorable verdict had the evidence been received at this non-jury trial (see, People v Taylor, 246 AD2d 410, 412, lv denied 91 NY2d 978). Contrary to defendant’s argument, this new evidence did not establish that the People’s main witness tampered with a defense witness, and such evidence was otherwise lacking in probative value.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental *262brief. Concur — Williams, J. P., Tom, Ellerin, Rubin and Saxe, JJ.